Proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Village of Rockville Centre, dated October 4, 1995, which, after a hearing, denied the petitioner’s application for a use variance.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
It is well settled that local zoning boards have broad discretion in considering applications for variances and that judicial review is limited to determining whether the action taken by the board was supported by substantial evidence and is not illegal, arbitrary, or an abuse of discretion (Matter of Fuhst v Foley, 45 NY2d 441; Matter of Kattke v Incorporated Vil. of Freeport, 200 AD2d 746; Matter of Scarsdale Ave. Equities Assocs. v Board of Appeals, 199 AD2d 397).
Contrary to the petitioner’s contention, the hardship that it alleged to have suffered was not due to the applicable zoning regulations, but rather was the result of imprudent financial decisions. Accordingly, the respondent Zoning Board of Appeals of the Village of Rockville Centre properly denied the petitioner’s application for a use variance to relieve such self-created hardship (see, Matter of Long Is. Leasing Corp. v Casey, 138 AD2d 596; Matter of Carriage Works Enters, v Siegel, 118 AD2d 568). Bracken, J. P., Santucci, Goldstein and Luciano, JJ., concur.